Case 8:20-cv-02444-VMC-CPT Document 19 Filed 12/02/20 Page 1 of 7 PageID 182




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   GUL PEKAI RAZAQYAR
   and TORIALAY RAZAQYAR,

         Plaintiffs,

   v.                                    Case No. 8:20-cv-2444-T-33CPT


   INTEGON NATIONAL INSURANCE
   COMPANY,

         Defendant.

   ______________________________/

                                   ORDER

         This matter comes before the Court upon consideration of

   Plaintiffs Gul Pekai Razaqyar and Torialay Razaqyar’s Motion

   for Remand (Doc. # 16), filed on November 18, 2020. Defendant

   Integon National Insurance Company responded on November 23,

   2020. (Doc. # 17). For the reasons that follow, the Motion is

   granted.

   I.    Background

         The Court and the parties are both familiar with the

   allegations of the complaint and, thus, the Court need not

   recite them here. The Razaqyars initiated this insurance

   action against Integon in state court on September 18, 2020,

   asserting claims for declaratory relief and bad faith. (Doc.




                                     1
Case 8:20-cv-02444-VMC-CPT Document 19 Filed 12/02/20 Page 2 of 7 PageID 183




   # 1 at 7-13). Integon removed the case to this Court on

   October 19, 2020, on the basis of diversity jurisdiction.

   (Id. at 1-4).

         Integon    then    moved       to   dismiss     both     counts   of   the

   complaint. (Doc. # 7). The Court dismissed the bad faith claim

   without prejudice as unripe but denied the motion to dismiss

   as to the claim for declaratory relief. (Doc. # 15).

         Now, the Razaqyars seek remand to state court, arguing

   that the amount in controversy for the remaining declaratory

   relief claim is only $58,000. (Doc. # 16). Integon has

   responded (Doc. # 17), and the Motion is ripe for review.

   II.   Discussion

         “Federal        courts     have         limited        subject     matter

   jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d

   1255, 1260-61 (11th Cir. 2000). As such, “[a] federal court

   not only has the power but also the obligation at any time to

   inquire   into   jurisdiction         whenever       the   possibility       that

   jurisdiction does not exist arises.” Fitzgerald v. Seaboard

   Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985).

         When   jurisdiction        is       premised      upon    diversity      of

   citizenship,     28    U.S.C.    §    1332(a)     requires,      among   other

   things, that “the matter in controversy exceeds the sum or

   value of $75,000, exclusive of interest and costs.” If “the


                                             2
Case 8:20-cv-02444-VMC-CPT Document 19 Filed 12/02/20 Page 3 of 7 PageID 184




   jurisdictional       amount     is   not       facially     apparent    from    the

   complaint, the court should look to the notice of removal and

   may require evidence relevant to the amount in controversy at

   the time the case was removed.” Williams v. Best Buy Co., 269

   F.3d    1316,   1319      (11th      Cir.       2001).     When   “damages      are

   unspecified,     the      removing         party       bears   the     burden   of

   establishing the jurisdictional amount by a preponderance of

   the evidence.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1208

   (11th Cir. 2007).

          The   complaint     does      not       state   a   specified    claim    to

   damages. (Doc. # 1 at 7). Instead, Integon argued in its

   Notice of Removal that the amount in controversy requirement

   was met because the Razaqyars had obtained a state court

   judgment for $797,610 plus interest against Integon’s alleged

   insureds.     (Id.   at   2).     Notably,        however,     that    amount    in

   controversy analysis applied when the complaint contained

   both claims for declaratory relief regarding the availability

   of coverage under the insurance policy and for bad faith.

          The claim for bad faith has since been dismissed. Thus,

   the amount in controversy requirement now must be met based

   on the remaining claim for declaratory relief alone. See Brown

   v. Safeco Ins. Co. of Ill., No. 6:13-cv-1982-Orl-31, 2014 WL

   1478833, at *1 (M.D. Fla. Apr. 14, 2014)(“[T]he Court abated


                                              3
Case 8:20-cv-02444-VMC-CPT Document 19 Filed 12/02/20 Page 4 of 7 PageID 185




   Plaintiff’s bad faith claim as premature, and a non-ripe bad

   faith claim has zero value with regard to the amount in

   controversy.”); see also Hargrove-Davis v. State Farm Mut.

   Auto. Ins., No. 8:18-cv-923-T-33CPT, 2018 WL 4742965, at *3

   (M.D. Fla. Oct. 2, 2018)(holding that only the amount in

   controversy — $20,000 — for a breach of contract claim should

   be   considered     in     determining      jurisdiction       because      the

   premature bad faith claim for $500,000, as well as other

   invalid claims, had been dismissed).

           “For   amount    in   controversy    purposes,        the   value   of

   injunctive or declaratory relief is the ‘value of the object

   of    the      litigation’      measured      from      the     plaintiff’s

   perspective.” Morrison v. Allstate Indem. Co., 228 F.3d 1255,

   1268 (11th Cir. 2000)(citation omitted). “Stated another way,

   the value of declaratory relief is ‘the monetary value of the

   benefit that would flow to the plaintiff if the [relief he is

   seeking] were granted.’” S. Fla. Wellness, Inc. v. Allstate

   Ins. Co., 745 F.3d 1312, 1316 (11th Cir. 2014)(citation

   omitted). While absolute certainty is neither attainable nor

   required, the value of declaratory or injunctive relief must

   be   “sufficiently       measurable   and    certain”    to     satisfy     the

   amount in controversy requirement. Morrison, 228 F.3d at

   1269.


                                         4
Case 8:20-cv-02444-VMC-CPT Document 19 Filed 12/02/20 Page 5 of 7 PageID 186




         The Razaqyars argue that the amount of controversy for

   the remaining declaratory relief claim is only $58,000 — the

   $50,000 bodily injury limits under the insurance policy at

   issue combined with the $8,000 for property damage decided by

   the jury, which is less than the $25,000 property damage

   limits under the policy.1 (Doc. # 16 at 4; Doc. # 16-1 at 1).

   The Court agrees.

         While the final judgment entered by the state court

   against Integon’s alleged insureds far exceeds $75,000, this

   Court is only asked in this case to declare the availability

   of insurance coverage for the accident. See N.H. Indem. Co.

   v. Scott, No. 8:11-cv-943-T-23MAP, 2012 WL 6537098, at *2

   (M.D. Fla. Dec. 14, 2012)(“The amount of damages sought in

   the underlying action is relevant only up to the amount for

   which the insurer must indemnify the insured. Thus, if the

   value of the underlying claim exceeds the insurer’s potential


   1The total policy limit for bodily injury and property damage
   equals $75,000. (Doc. # 16 at 4; Doc. # 17 at 3). However,
   because the jury determined that there was only $8,000 in
   property damage, $58,000 rather than $75,000 is the correct
   number to consider. Even if the full policy limit of $75,000
   were considered, the amount in controversy requirement still
   would not be met because the $75,000 policy limit does not
   exceed $75,000. See Zulu v. PNC Bank, N.A., No. 1:19 CV 1821,
   2019 WL 5677504, at *2 (N.D. Ohio Nov. 1, 2019)(“As Defendants
   point out, Plaintiff’s demand did not exceed $75,000.00 but
   instead is $75,000.00 exactly. That does not meet the
   jurisdictional requirement.”).


                                     5
Case 8:20-cv-02444-VMC-CPT Document 19 Filed 12/02/20 Page 6 of 7 PageID 187




   liability under the policy, the amount in controversy in the

   declaratory    judgment     action       is   the   insurer’s    potential

   liability under the policy — the policy limit.”). And a

   declaration by this Court in favor of the Razaqyars would

   only lead to $58,000 in value flowing to them. That is,

   Integon would only have to provide coverage for $50,000 for

   bodily injury damages and the $8,000 attributed to property

   damage by the jury if the declaratory judgment claim is

   decided against it in this case.

         The fact that the Razaqyars hope to recover more through

   a bad faith claim in a subsequent case if they are successful

   here does not alter the value of the declaratory judgment

   claim regarding coverage currently before the Court. See Id.

   at *3 (“NHIC argues essentially that, because the present

   action serves as a prerequisite to a future, speculative [bad

   faith] action, the amount in controversy in the future,

   speculative action controls the amount in controversy in the

   present action. But a declaratory judgment’s attenuated,

   collateral    consequence    perforce         res   judicata,   collateral

   estoppel, or stare decisis contributes nothing to the amount

   in controversy.”). In short, the amount in controversy for

   the declaratory judgment claim is below the jurisdictional

   threshold and the case must be remanded to state court.


                                        6
Case 8:20-cv-02444-VMC-CPT Document 19 Filed 12/02/20 Page 7 of 7 PageID 188




         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

         Plaintiffs Gul Pekai Razaqyar and Torialay Razaqyar’s

   Motion for Remand (Doc. # 16) is GRANTED. The Clerk is

   directed to remand this case to state court and thereafter

   CLOSE the case.

         DONE and ORDERED in Chambers in Tampa, Florida, this 2nd

   day of December, 2020.




                                     7
